
	
		I
		111th CONGRESS
		1st Session
		H. R. 2361
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. Frank of
			 Massachusetts (for himself and Mr. Smith
			 of Texas) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require the accreditation of English language training
		  programs, and for other purposes.
	
	
		1.Accreditation of English
			 language training programs
			(a)In
			 generalSection 101(a) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)) is amended—
				(1)in paragraph
			 (15)(F)(i), by striking a language and inserting an
			 accredited language; and
				(2)by adding at the
			 end the following:
					
						(52)The term accredited language
				training program means a language training program that is accredited by
				an accrediting agency recognized by the Secretary of
				Education.
						.
				(b)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by subsection (a) shall—
					(A)take effect on the
			 date that is 180 days after the date of the enactment of this Act; and
					(B)apply with respect
			 to applications for a nonimmigrant visa under section 101(a)(15)(F)(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(F)(i)) that are filed on
			 or after the effective date described in subparagraph (A).
					(2)Temporary
			 exception
					(A)In
			 generalNotwithstanding section 101(a)(15)(F)(i) of the
			 Immigration and Nationality Act, as amended by subsection (a), during the
			 3-year period beginning on the date of the enactment of this Act, an alien
			 seeking to enter the United States to pursue a course of study at a language
			 training program that has been certified by the Secretary of Homeland Security
			 and has not been accredited or denied accreditation by an entity described in
			 section 101(a)(52) of such Act may be granted a nonimmigrant visa under such
			 section 101(a)(15)(F)(i).
					(B)Additional
			 requirementAn alien may not be granted a nonimmigrant visa under
			 subparagraph (A) if the sponsoring institution of the language training program
			 to which the alien seeks to enroll does not—
						(i)submit an
			 application for the accreditation of such program to a regional or national
			 accrediting agency recognized by the Secretary of Education within 1 year after
			 the date of the enactment of this Act; and
						(ii)comply with the
			 applicable accrediting requirements of such agency.
						
